Appleton, C. J.
This is an action of scire facias against the defendants as trustees of John Mishoe.
The plaintiff recovered judgment at the October term, 1874, of this court against Mishoe, and the defendants as trustees. Execution was issued thereon November 2, 1874, and immediately placed in the hands of an officer, who made thereon the following return : “Penobscot, ss., Nov. 5 and 10,1874. By virtue of this precept, I have demanded of the within L. Gilbert and John Ross, trustees, the goods, effects and credits of the within named debtor, in the hands and possession of said trustees, which they then and there neglected and refused to discover and expose to me, and being unable to find the goods, estate or body of said debtor, wherewith to satisfy the same, I return this execution in no part satisfied.
H. Lancaster, deputy sheriff.”
Shortly after, this execution was returned to the plaintiff’s attorney.
The execution was subsequently placed in the same officer’s hands, who made thereon the following return : “Penobscot, ss., Eeb. 4, 1875. I hereby certify that the within named defendant is not and has not been within my precinct within three months past nor within one year to my knowledge.
H. Lancaster, deputy sheriff.”
I. This certificate subsequently made cannot aid the plaintiff. Besides it shows, by this return of the officer who served the original writ, that there was no valid service on the principal defendant in that suit.
The provisions of R. S., c. 86, § 67, are precisely identical with those of R. S. 1857, c. 86, § 67.
It was held in Austin v. Goodale, 58 Maine, 109, in a case precisely like the one at bar that the return of “unsatisfied” made before the return day upon an execution against the principal defendant, would not authorize the issuing of a writ of scire facias *165after the return day against the person adjudged trustee. This was in accordance with the views of this court in Roberts v. Knight, 48 Maine, 171. So, it was held in Massachusetts under a similar statute in Adams v. Cummiskey, 4 Cush. 420, that a writ of scire facias could not be lawfully issued against a trustee, before his default is shown by the officer’s return on the execution against him, but that a return before the return day would not authorize the issuing of such writ.
When the revision of the statutes was made in 1871, the construction given by this court to c. 86, § 67, was well known. Had there been any intention to change the law, it would have then been done. When the legislature adopt or re-enact a statute, its previous construction as settled by the courts is adopted. After the repeated construction of a statute, its re-enactment upon the revision of the statutes is always regarded as a legislative affirmance of the statute as previously construed by the judiciary. Mooers v. Bunker, 29 N. H. 420. Frink v. Pond, 46 N. H. 125. Osgood v. Holyoke, 48 Maine, 410. Hughes v. Farrar, 45 Maine, 72.
The decisions of our highest tribunals are the only authority for the greatest part of our law. Nothing can more tend to shake public confidence in its stability than a disregard by the court of its previous adjudications. “It is of less importance,” observes Ashurst, J., in Goodtitle v. Otway, 7 T. R. 395, “how the law is determined, than that it should be determined and certain; and such determination should be adhered to, for then every man may know how the law is.” In Nixon’s estate, 9 Irish, L. T. R., 32, Christian, L. J., declared : “It is better that the law should be certain, than that it should be abstractly correct.” Unless we adhere to previous adjudications, we have nothing but oscillations in our decisions; and litigants can have no certainty that the law of yesterday will be the law of to-morrow.
If the doctrine of stare decisis is ever to have force, it is when the repeated adjudications of the courts have received the legislative sanction upon a general revision of preceding statutes. If it bo deemed expedient, the legislature can change the law ; but it is not for the court to usurp legislative authority.
*166The amendment proposed does not cure the defect in the plaintiff’s case. It is not a proposition to amend by showing that the officer had the execution in his hands on the return thereof and that he could truly make a return of “unsatisfied” as of that date. It is simply a proposition to add to his return the fact that after its date the debtor had no attachable property in the state during the life of the execution — a fact of no importance in the decision of the case.
II. But the trustees should be discharged on the ground that there has been no legal service on the principal defendant.
The only service made or claimed to have been made on Mishoe, the principal defendant, was by leaving at his last usual place of abode an attested copy of the writ in the original suit. This was done on the December 20, 1872. But the evidence is conclusive that on or about October 8, 1872, Mishoe had absconded and left the state and has never since returned, and that the plaintiff was fully aware of those facts. He had no house and it appears that he was not married. No service has since been made upon him, nor has any bond been filed in accordance with R. S., c. 82, §4. The execution issued in two days after judgment. The judgment therefore was invalid and voidable, and of this the trustees on scire facias can legally avail themselves by way of defense. Such is the view of the law held by the court of Massachusetts in repeated decisions. In Pratt v. Cunliff, 9 Allen, 90, it was held when one had been summoned as trustee of a firm and had appeared and been charged upon his answer, that scire facias, would not lie against him, if the judgment against the principal defendants was invalid for the want of service upon one of them. In Thayer v. Tyler, 10 Gray, 164, it was decided that a trustee in foreign attachment might object on scire facias, that judgment was rendered in the original action at the first term against the principal defendant, who was not in the state at the time of service, without giving the further notice required by statute in such case. A judgment without notice will be reversed by writ of error. Packard v. Matthews, 9 Gray, 311. The trustee would not have the protection to which he is entitled, if he were to be charged as trustee on a judgment which could be reversed on error or on review. *167Hence the trustee on scire facias, has been permitted to show that there has been no service on the principal in the original writ or that the service was voidable ; and those facts shown, he is entitled to his discharge. Judgment for the defendants.
Walton, Dickerson and Yirgin, JJ., concurred.
Daneorth, J., concurred with them on the first point; and with Barrows and Peters, JJ., in the result, on the second point.